Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Christenson on 10/20/21.

The application has been amended as follows: 
	--
25. (Canceled) A method of calibrating a non-intrusive process fluid pressure measurement system. The method comprising: attaching a measurement bracket to an external surface of a process fluid conduit. the measurement bracket having a structure that generates a variable gap based on deformation of the process fluid conduit in response to process fluid pressure within the process fluid conduit: generating a first known pressure within the process fluid conduit: measuring a gap of the structure while the first known pressure is applied within the process fluid conduit; generating a second known pressure within the process fluid conduit: measuring a gap of the structure while the second known pressure is applied within the process fluid conduit; and computing at least one quantity related to the process fluid conduit and storing the at least one quantity related to the process fluid conduit for subsequent process fluid pressure measurement.
--


Allowable Subject Matter
Claims 1-3, 5-24, and 26-29 are allowed.
	The prior art of record fails to teach the invention as set forth in claims 1-3, 5-24 and 26-29, and the Examiner can find no teaching of the non-intrusively measuring process fluid pressure within a process fluid conduit, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL E WILLIAMS/Examiner, Art Unit 2855